Citation Nr: 1728391	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  15-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for cause of the Veteran's death.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1940 to July 1945.  He died in March 2014.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2014; the immediate cause of his death, as shown on the death certificate, was acute coronary syndrome due to Parkinson's disease and the underlying causes were stage 3 chronic renal failure and senile dementia.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), malaria, bilateral hearing loss, and tinnitus.

3.  The evidence is evenly balanced as to whether the Veteran's service-connected PTSD and malaria were contributory causes of death.  

4.  The claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot by the grant of DIC on the basis of service connection for the cause of the Veteran's death.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2.  The criteria for dismissal of the claim for DIC pursuant to 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected PTSD caused or contributed to his death from a heart disability, or in the alternative that his service-connected malaria caused or contributed to his renal disability.  See March 2017 Board Hearing Transcript at 12; see also February 2015 Notice of Disagreement.

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

In this case, the Veteran's death certificate states that he died in March 2014 and that the immediate cause of death was acute coronary syndrome of one day duration, due to Parkinson's disease of unknown duration, and the underlying causes were stage 3 chronic renal failure of greater than one year duration and senile dementia of unknown duration.  At the time of his death, service connection was in effect for PTSD, rated 100 percent disabling, malaria, rated noncompensably disabling, bilateral hearing loss, rated 20 percent disabling, and tinnitus, rated 10 percent disabling.

At the time of his death, none of the Veteran's conditions listed on the death certificate were service-connected.  Nevertheless, the evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD and malaria contributed to his death.  The appellant testified that the Veteran had five heart bypass surgeries, with his first surgery occurring around 1994.  See March 2017 Board Hearing Transcript at 11.  His VA medical records show that he had diagnoses of coronary artery disease, congestive heart failure and hypertension.  See September 2013 VA nursing home record.  

In May 2015, a VA examiner opined that the Veteran's chronic kidney disease was not a result of or aggravated by his in-service malaria, as service treatment records show that the Veteran made a full recovery after treatment.  Further, the examiner found malaria to be an acute infectious disease, which does not result in a chronic condition.  As such, she concluded that the Veteran's chronic kidney disease was more likely as not due to his long history of poorly controlled hypertension.  

The May 2015 VA examiner also opined that it is less likely than not that the Veteran's PTSD contributed substantially or materially to his death from coronary artery disease, as records do not show significant symptoms related to PTSD that were adversely affecting his health.  The examiner explained that although acute and chronic stress have long been suspected as risk factors for heart disease and sudden cardiac death, the evidence for a causal link has not been definitively determined.  Furthermore, the Veteran had other major risk factors for the development of coronary heart disease to include hypertension, male gender, and advanced age, which the examiner determined were more likely the cause of his coronary heart disease.

In a March 2017 written statement, after a review of the Veteran's medical and the lay statements of record, Dr. J.W.E. opined that it is more likely than not that the Veteran's service-connected PTSD contributed to his acute coronary syndrome and the service-connected malaria contributed to his renal failure.  Dr. J.W.E. explained that the Veteran's malaria caused hypercoagulability of his blood that caused clotting in his kidneys that resulted in the death of kidney cells.  The death of the kidney cells contributed to his subsequent chronic renal failure.  Further, his chronic renal failure contributed to his hypertension, coronary artery disease, and ultimately his demise.  Additionally, Dr. J.W.E. reported that medical literature supports his conclusion that malaria will cause renal failure due to infected red cells becoming blocked in tiny blood vessels.  Furthermore, Dr. J.W.E. opined that the Veteran's severe PTSD caused a lifetime of increased stress hormones that contributed to his coronary artery disease and therefore contributed to his acute coronary syndrome.  In support of his medical opinion, he noted the Veteran's history of five heart bypasses as well as a reported history of a lifetime of frequent nightmares where the Veteran would grab the appellant's arm or hand, which would cause bruising or cause the appellant to punch the Veteran in order to wake him up.  

Notably, in the Veteran's March 2006 VA PTSD examination, he described a 60 year history of sleep interference such as nightmares, sleep walking, bad dreams, and insomnia.  He reported an inability to function due to a lack of sleep.  The Veteran's self-report of severe PTSD symptoms were not addressed by the 2015 VA examiner.  However, Dr. J.W.E.'s opinion is supported by the VA examiner's statement that there is research to suggest that severe stress contributes to developing heart disease.  See May 2015 VA Medical Opinion.  

Overall, the Board finds that the evidence is in equipoise, as the record contains both a sound positive and negative medical nexus opinion.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, service connection for the cause of the Veteran's death is granted.

DIC under 38 U.S.C.A. 1318

The provisions of 38 U.S.C.A. § 1318 provide that under certain circumstances DIC is payable in the same manner and rate as if the cause of death was service connected.  Because this decision grants DIC on the basis of service connection for the cause of death, entitlement under the alternate bases of 38 U.S.C.A. § 1318 is rendered moot and is therefore dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

Entitlement to DIC based on service connection for the cause of the Veteran's death is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


